Exhibit 10.23(a)
Amendment to Employment Agreement
     This Amendment to Employment Agreement (this “Amendment”) is entered into
effective as of July ___, 2009, between JetBlue Airways Corporation, a Delaware
corporation (the “Company”) and Dave Barger (“Executive”).
     WHEREAS, Executive became the Chief Executive Officer of the Company on
May 10, 2007.
     WHEREAS, on February 11, 2008, Executive and the Company entered into an
Employment Agreement (the “Employment Agreement”). (Capitalized terms used in
this Amendment without definition shall have the meanings given to them in the
Employment Agreement.)
     WHEREAS, in the Employment Agreement, the Term of Executive’s employment is
defined as the period ending on February 11, 2011 (three years from the
Effective Date of the Employment Agreement, if not earlier terminated by the
parties).
     WHEREAS, the parties now desire to enter into this Amendment to extend the
Employment Term through February 11, 2013, and to make certain other changes to
the Employment Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree that the Employment Agreement is hereby
amended as follows:

  1.   The “Term of Employment” described in Section 2 of the Employment
Agreement is hereby amended to be that period beginning on the Effective Date of
the Employment Agreement and ending on February 11, 2013, unless sooner
terminated in accordance with the terms of the Employment Agreement.     2.   In
connection with the execution of this Amendment, the Company shall grant to
Executive restricted stock units with a fair market value on the date of grant
of $250,000.00. These units shall be issued on August 20, 2009, which is the
Company’s next regularly scheduled grant date. These units shall be issued in
accordance with the terms and conditions of the Company’s Amended and Restated
2002 Stock Incentive Plan. These units shall vest in three tranches, one third
per year commencing on the first anniversary of the grant date in 2010.     3.  
Mr. Barger’s Base Salary shall be increased to $600,000.00 per year,
retroactively effective to February 1, 2009, the effective date for the
Company’s annual compensation increases for 2009.

1



--------------------------------------------------------------------------------



 



  4.   Paragraph 3(b) of the Employment Agreement shall be amended in its
entirety to read as follows: Bonus. For each fiscal year during the Term, the
Executive shall be eligible to receive an annual incentive bonus (the “Bonus”)
as provided by the Company to its senior executives in accordance with the terms
then in place, which, at the time of the execution of this Agreement, is a
target of 50% and a maximum of 100% of the Executive’s Base Salary; provided,
however, that the actual amount of the Bonus shall be determined by the
Compensation Committee in its sole and absolute discretion. The Bonus shall be
paid at the same time bonuses are paid to other senior executives, but in no
event later than March 15th of the year following the fiscal year to which the
Bonus relates. If Executive’s employment terminates without Cause after the
conclusion of a performance year but before March 15 of the subsequent year,
Executive shall be eligible to be paid a Bonus as determined by the Company for
the completed performance year. Except as provided in the preceding sentence,
the Executive must remain continuously employed by the Company through the date
on which the Bonus is paid to be eligible to receive such Bonus.

Except as specifically amended above, all other provisions of the Employment
Agreement shall remain in full force and effect.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first written above.

            JetBlue Airways Corporation
      By:   /s/            

            ACCEPTED AND AGREED TO:
      /s/       Dave Barger           

2